Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated October 27, 2021, has been received. By way of this reply, Applicant has claims 1-2 and 14-22. 
Claims 1-2 and 14-22 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated July 27, 2021.

Claim Rejections - 35 USC § 112
Claims 1-2 and 14-22 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1-2 and 14-22 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 14-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Surolia (US20140348861A1) in view of Weigandt (US20150224189A1) and Kim (Biomaterials. 2013 Nov;34(35):8941-8).
withdrawn. However, Applicant’s amendments to the claims have necessitated the following new grounds of rejection:

Claims 1-2 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Santamaria (US20150209446A1) in view of McDonald (J Neuroimmunol 2014 Dec 15;277(1-2):67-76), Getts (Nat Biotechnol. 2012 Dec; 30(12): 1217–1224), and Kim (cited in previous Office action).
Santamaria teaches a method for treatment of multiple sclerosis (MS) by the administration of a multiple sclerosis-related antigen connected to a nanoparticle, specifically, MOG35-35, which is described by Applicant's specification as SEQ ID NO: 5 (para. 0007 and 0075). Santamaria further teaches that such nanoparticles can range from 1 to 1000 nanometers (para. 0076). 
Santamaria further teaches that such particles may be made of silica (para. 0109), and that they may be spherical in shape (para. 0047).
Santamaria further teaches the use of linkers such as acids, esters, amine groups (para. 0118-120), and triethoxysilanes (para. 0126) for the purpose of linking the nanoparticle to the antigen. 
However, Santamaria does not teach the use of beta amino acids to modify the presented antigen.
McDonald teaches the use of myelin oligodendrocyte glycoprotein, specifically, the encephalitogenic MOG35–55 epitope with a beta amino acid substitution at position 44 (MOG44βA), which is the major TCR contact residue of the peptide (page 68, left column, 
Getts describes the use of antigen-linked 500 nanometer nanoparticles to induce tolerance by delivering the antigen-linked particles to the splenic marginal zone (page 1222, right column, third paragraph). Specifically, Getts teaches that microparticles linked to a myelin proteolipid protein was useful in treating a mouse model of multiple sclerosis (page 1222, left column, second and third paragraphs). 
Getts also teaches that the larger size microparticles interact with phagocytic cells in the splenic marginal zone to induce tolerance (page 1219, right column, second paragraph). Getts further teaches that tolerized T cells can be found in lymph nodes (Figure 3a).
Kim teaches that silicon dioxide nanoparticles which are doped with manganese have useful contrast-enhancing properties for magnetic resonance imaging (abstract and page 8947, right column) Kim also teaches that such nanoparticles are taken up in the in the liver (page 8942, left column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. As Santamaria and Getts teach, the use of MS antigens conjugated to silica nanoparticles was known in the art, and such particles could be taken up in the spleen by phagocytosis. Likewise, the MOG44βA peptide was known to be useful in both treating and preventing MS based upon experiments by McDonald. The skilled artisan could combine the above prior teachings by means of simple substitution with the MOG44βA peptide with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980). Also see MPEP 2144.06). 
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the above references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER JOHANSEN/            Examiner, Art Unit 1644      


/SHARON X WEN/            Primary Examiner, Art Unit 1644